 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAMES AUSTIN,                                           Case No.: 18-cv-00600-WQH-JLB
12                                          Plaintiff,
                                                             ORDER:
13   v.
                                                             (1) DENYING MOTION FOR
14   ROBERT BROWN, et al.,
                                                             JUDICIAL NOTICE AND STAY;
15                                      Defendants.          AND
16
                                                             (2) GRANTING IN PART AND
17                                                           DENYING IN PART MOTIONS FOR
                                                             JUDICIAL NOTICE AND
18
                                                             APPOINTMENT OF COUNSEL
19
                                                             [ECF Nos. 21, 23, 28]
20
21          Before the Court is Plaintiff James Austin’s motion for judicial notice and stay (ECF
22   No. 21) and motions for judicial notice and appointment of counsel (ECF Nos. 23, 28).1
23   Plaintiff, proceeding pro se and in forma pauperis, is an inmate incarcerated at Richard J.
24   Donovan Correctional Facility (“RJDCF”) and filed this action pursuant to the Civil Rights
25   Act, 42 U.S.C. § 1983.
26
27
     1
      Plaintiff’s second motion for judicial notice and appointment of counsel (ECF No. 28) is identical to
28   Plaintiff’s first motion for judicial notice and appointment of counsel (ECF No. 23).

                                                         1
                                                                                       18-cv-00600-WQH-JLB
 1         For the reasons set forth below, Plaintiff’s motion for judicial notice and stay is
 2   DENIED, and Plaintiff’s motions for judicial notice and appointment of counsel are
 3   GRANTED in part and DENIED in part.
 4                  I.     MOTION FOR JUDICIAL NOTICE AND STAY
 5         Plaintiff requests that the Court indefinitely stay this action “to allow him to resolve
 6   the denial by prison authorities to access to the court.” (ECF No. 21 at 1.) Specifically,
 7   Plaintiff argues that he has sent “multiple requests to correspond with inmates David
 8   Faunce, Andrew Cejas, and Patrick Pawlicki who are ‘jailhouse lawyers’” [and] who have
 9   assisted [him] in preparing this action,” but RJDCF has denied his requests. (Id. at 1–2.)
10         A “district court has broad discretion to stay proceedings as an incident to its power
11   to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997). However, “the
12   proponent of a stay bears the burden of establishing its need.” Id. at 708. The Court
13   considers the following factors when ruling on a request to stay proceedings: (1) the
14   possible damage which may result from the granting of a stay; (2) the hardship or inequity
15   which a party may suffer in being required to go forward; and (3) the orderly course of
16   justice, measured in terms of the simplifying or complicating of issues, proof, and questions
17   of law which could be expected to result from a stay. Filtrol Corp. v. Kelleher, 467 F.2d
18   242, 244 (9th Cir. 1972) (quoting CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir.1962)).
19   In considering a stay order, the court should “balance the length of any stay against the
20   strength of the justification given for it.” Young v. I.N.S., 208 F.3d 1116, 1119 (9th Cir.
21   2000).
22         Here, Plaintiff fails to meet his burden of establishing that a stay of this action is
23   warranted in light of any of the above factors.        Additionally, Plaintiff’s reason for
24   requesting a stay appears somewhat ingenuine. Plaintiff argues that a stay is necessary
25   because RJDCF has denied his requests to communicate with the three inmates who
26   provide him with legal assistance. (ECF No. 21 at 1–2.) However, Plaintiff attached to his
27   motion a Request for Correspondence Approval Form (“CDCR 1074”) to communicate
28

                                                   2
                                                                                18-cv-00600-WQH-JLB
 1   with inmate Patrick S. Pawlicki that is marked “approved.”2 (Id. at 11.) Plaintiff also
 2   attached two CDCR 22 forms wherein he requested that RJDCF process his CDCR 1074
 3   forms. (Id. at 7–8.) RJDCF staff approved both CDCR 22s and agreed to process
 4   Plaintiff’s CDCR 1074s. (Id.) Although Plaintiff may in fact be experiencing trouble
 5   communicating with these three inmates, the documents he attached to his motion
 6   demonstrate otherwise. As Plaintiff has not met his burden of establishing that a stay of
 7   this action is warranted, Plaintiff’s request is DENIED.3
 8          Additionally, Plaintiff titles his motion “Motion for Judicial Notice and Stay and
 9   Abeyance to Resolve Denial of Access to Counsel and Court” but does not explain what
10   fact or facts he would like the Court to judicially notice. To the extent Plaintiff is requesting
11   that the Court take judicial notice of his allegations that RJDCF has denied his requests to
12   communicate with the three above-identified inmates, these are facts subject to reasonable
13   dispute, and thus, the Court may not take judicial notice of them. See Fed. R. Evid. 201.
14   Any such request by Plaintiff is therefore DENIED.
15   II.     MOTION FOR JUDICIAL NOTICE AND APPOINTMENT OF COUNSEL
16          Also before the Court are Plaintiff’s motions for judicial notice and appointment of
17   counsel. (ECF Nos. 23, 28.) Plaintiff requests that the Court appoint him counsel, stating
18   that he was previously appointed counsel in Austin v. Walker, et al., 16-cv-02088-CAB-
19
20
     2
       Plaintiff also attached to his motion a CDCR 1074 form to communicate with inmate Andrew Cejas that
21   is marked neither approved nor denied. (ECF No. 21 at 10.)
22
     3
       Plaintiff cites to Johnson v. Avery, 393 U.S. 483 (1969) for the proposition that “the use of [inmate]
     assistance has been declared . . . constitutionally protected by the U.S. Supreme Court.” (ECF No. 21 at
23   1–2.) Plaintiff appears to argue that his constitutional right of access to the courts includes the unfettered
     right to receive legal assistance from other inmates. (See id.) In Johnson, the Court invalidated a state
24   prison regulation that prohibited inmates from providing legal assistance to other inmates but also
     recognized that “the state may impose reasonable restrictions and restraints upon the acknowledged
25   propensity of prisoners to abuse both the giving and the seeking of assistance in the preparation of actions
26   for relief.” 393 U.S. at 490. The Court further noted that where prison officials provide inmates with
     reasonable legal assistance, the officials may prohibit inmates from giving other inmates legal assistance.
27   See id. Additionally, the Court has held that inmates do not have a freestanding constitutional right to
     provide legal assistance to other inmates. Shaw v. Murphy, 532 U.S. 223 (2001).
28

                                                           3
                                                                                             18-cv-00600-WQH-JLB
 1   JLB (S.D. Cal.) (“Austin v. Walker”). (ECF No. 23 at 1.) Plaintiff argues that “the
 2   conditions [in that case] are still present to qualify for the ‘exceptional circumstances’”
 3   standard. (Id.) Plaintiff also argues that the Court should appoint him counsel “due to the
 4   conditions” identified in Plaintiff’s motion for judicial notice and stay, i.e., his difficulties
 5   in communicating with the three inmates who provide him with legal assistance. (Id.)
 6   Plaintiff further contends that because the law library at RJDCF is “often closed on short
 7   notice,” he is “extremely prejudiced and disadvantaged.” (Id.)
 8         Typically, a plaintiff is not entitled to counsel in civil cases. Palmer v. Valdez, 560
 9   F.3d 965, 970 (9th Cir. 2009) (citing Storseth v. Spellman, 654 F.2d 1349, 1353 (9th Cir.
10   1981)). Although 28 U.S.C. § 1915(e)(1) permits a court to appoint an attorney “for any
11   person unable to afford counsel,” a court may only do so under “exceptional
12   circumstances.” 28 U.S.C. § 1915(e)(1); Franklin v. Murphy, 745 F.2d 1221, 1236 (9th
13   Cir. 1984). In determining whether exceptional circumstances exist, a court must evaluate
14   the plaintiff’s likelihood of success on the merits and ability to articulate his claims pro se
15   “in light of the complexity of the legal issues involved.” Agyeman v. Corrections Corp. of
16   Am., 390 F.3d 1101, 1103 (9th Cir. 2004) (citing Wilborn v. Escalderon, 789 F.2d 1328,
17   1331 (9th Cir. 1986)). Neither of these two factors are dispositive, and thus, the Court
18   must view them together. Id.
19         Here, Plaintiff has failed to demonstrate that exceptional circumstances warranting
20   the appointment of counsel are present. As an initial matter, and as the Court has once
21   before explained (see ECF No. 19 at 2), whether Plaintiff was appointed counsel in a prior
22   case has no bearing on whether appointment of counsel is appropriate in this case.
23   Moreover, Plaintiff erroneously contends that the exceptional circumstance that led the
24   court to appoint him counsel in Austin v. Walker is likewise present here. In Austin v.
25   Walker, Plaintiff was appointed counsel for purposes of representation at trial, as neither
26   party had moved for summary judgment at the end of discovery (see ECF No. 23 at 6); that
27   exceptional circumstance is not present here.
28   ///

                                                     4
                                                                                   18-cv-00600-WQH-JLB
 1          With respect to Plaintiff’s likelihood of success on the merits, it is unclear at this
 2   stage of the proceedings whether Plaintiff will ultimately succeed, and Plaintiff has not set
 3   forth any evidence demonstrating the likelihood of his success. See Rademaker v. Paramo,
 4   No.: 3:17-cv-02406-BTM-JLB, 2018 WL 3303172, at *1 (S.D. Cal. July 2, 2018) (“If a
 5   plaintiff fails to provide any evidence supporting his likelihood of success on the merits,
 6   he fails the first Wilborn factor.” (citing Bailey v. Lawford, 835 F. Supp. 550, 552 (S.D.
 7   Cal. 1993))). Additionally, this case is in the early stages of discovery, as Defendants have
 8   only just answered the complaint. See Garcia v. Smith, No. 10cv1187 AJB(RBB), 2012
 9   WL 2499003, at *3 (S.D. Cal. June 27, 2012) (denying motion for appointment of counsel
10   because it was too early to determine whether any of the plaintiff’s claims would succeed).
11   Although some of Plaintiff’s claims survived Defendants’ Motion to Dismiss, the Court
12   specifically noted in its order on the motion that “a resolution of the factual issues may
13   well relieve [Defendants] of any liability in this case” (ECF No. 24 at 12 (alteration in
14   original)). See also Rademaker, 2018 WL 3303172, at *1 (“Allegations made in pleadings,
15   without further corroborating evidence presented thereafter, are insufficient to demonstrate
16   the likelihood of success at trial.” (citing Bailey, 835 F. Supp. at 552)).
17          Furthermore, Plaintiff has shown that he is able to articulate his claims pro se and
18   has sufficiently represented himself on several occasions in this case. In addition to the
19   instant motion, Plaintiff has filed a complaint (ECF No. 1), a motion to proceed in forma
20   pauperis (ECF No. 3), two requests for an extension of time to oppose Defendants’ Motion
21   to Dismiss (ECF Nos. 16, 18), and a motion for judicial notice and stay (ECF No. 21).
22   Moreover, Plaintiff’s complaint survived initial screening and Defendants’ Motion to
23   Dismiss. (See ECF Nos. 5, 24.) After a review of these documents, the Court finds that
24   Plaintiff is capable of proceeding without counsel.4 Despite Plaintiff’s argument that he
25
26
27   4
       Plaintiff’s reliance on other inmates for assistance in drafting his filings (see ECF No. 21 at 1) does not
     alter this analysis. See, e.g., Williams v. Kernan, 2019 WL 1099842, at *3 (S.D. Cal. Mar. 8, 2019);
28   Montano v. Soloman, No. 2:07–cv–0800 KJN P, 2010 WL 4137476, at *7 (E.D. Cal. Oct. 19, 2010).

                                                          5
                                                                                            18-cv-00600-WQH-JLB
 1   does not have adequate access to a law library,5 he has successfully litigated his case to
 2   date. See also Phillips v. Janda, No. 13cv0567 BTM (JLB), 2014 WL 5847430, at *2 (S.D.
 3   Cal. Nov. 12, 2014) (denying motion for appointment of counsel despite the plaintiff’s
 4   argument that he had “limited access to adequate law library facilities”). Because Plaintiff
 5   has not met the exceptional circumstances required for appointment of counsel, Plaintiff’s
 6   request is DENIED.
 7          Additionally, Plaintiff appears to again request that the Court take judicial notice of
 8   the fact that he was appointed counsel pursuant to 28 U.S.C. 1915(e)(1) in Austin v.
 9   Walker.6 (ECF No. 23 at 1.) The Court has already taken judicial notice of this fact (ECF
10   No. 19 at 2) and will do so again. Plaintiff’s request is therefore GRANTED. To the
11   extent Plaintiff also requests that the Court take judicial notice of the facts underlying the
12   court’s decision to appoint him counsel in Austin v. Walker, the Court again reminds
13   Plaintiff that it cannot do so. (Id.) Accordingly, any request for such is DENIED.
14          IT IS SO ORDERED.
15   Dated: August 7, 2019
16
17
18
19
20
21
22   5
       Prison officials must provide inmates with meaningful access to the courts. Bounds v. Smith, 430 U.S.
23   817, 822 (1977). Meaningful access requires prison officials to provide “adequate law libraries or
     adequate assistance from persons trained in the law.” Id. at 828. Prison officials are not, however, required
24   to provide unlimited access to prison law libraries, but rather may regulate the use of the library to ensure
     the security of the facility. Lindquist v. Idaho State Bd. of Corrections, 776 F.2d 851, 858 (9th Cir. 1985).
25   Thus, prison officials may regulate the “time, manner, and place in which library facilities are used” and
26   may place reasonable restrictions on library access to preserve the secure and orderly operation of the
     prison facility. Id.
27   6
       Plaintiff titles his motions “Motion for Appointment of Pro Bono Counsel, Request for Judicial Notice
     of Prior Counsel in a Previous Case . . .” but does not explicitly state what facts he would like the Court
28   to judicially notice.

                                                          6
                                                                                            18-cv-00600-WQH-JLB
